Citation Nr: 0216104	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  98-02 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased disability evaluation in excess 
of 50 percent for post-traumatic stress disorder (PTSD) for 
the period August 10, 1995, to June 26, 2001.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) dated March 14, 2001, which vacated a 
July 2000 Board decision and remanded the case for further 
development.  The matter arose from a June 1996 decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Phoenix, Arizona, which assigned a 50 percent rating for 
PTSD effective from August 10, 1995.  The veteran testified 
at an RO hearing in May 1998.  A copy of the hearing 
transcript is associated with the claims file.

In correspondence dated in June 2001, the veteran raised the 
issue of entitlement to a total rating based upon individual 
unemployability (TDIU).  In a November 2001 decision, the 
Board found this issue "inextricably intertwined" with the 
veteran's appeal for a rating in excess of 50 percent for his 
service-connected PTSD and remanded both issues to the RO for 
review and further adjudication.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991). 

In a June 2002 rating decision, the RO, in pertinent part, 
assigned a 100 percent rating for PTSD effective from June 
27, 2001.  In July 2002, the RO received the veteran's notice 
of disagreement with the effective date assigned for the 100 
percent rating for PTSD in the June 2002 rating decision.  
The RO has not issued a statement of the case for the 
veteran's claim for an earlier effective date.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).  The Board notes that this 
issue is "inextricably intertwined" with the veteran's appeal 
for a rating in excess of 50 percent for the period August 
10, 1995, to June 26, 2001.  See Harris, 1 Vet. App. at 183.  
The claim is now before the Board for further appellate 
consideration.



REMAND

Upon review of the evidentiary record, the Board notes that 
the RO, in a June 2002 supplemental statement of the case, 
indicated that the June 27, 2001 date for a 100 percent 
evaluation for the veteran's service-connected PTSD was based 
on the report of an individual unemployability assessment 
done on that date.  The examiner considered the veteran 
unemployable based on symptoms demonstrated at that time, and 
recent VA examiner's agreement with that assessment after 
reviewing the records including the claims folder, treatment 
chart and interviewing the veteran.  The RO further noted 
that the issue of entitlement to a higher evaluation prior to 
June 27, 2001 remained on appeal.

As noted above, the veteran disagreed with the effective date 
of June 27, 2001 for a 100 percent rating for PTSD assigned 
by the RO in a June 2002 decision.  The United States Court 
of Appeals for Veterans Claims (Court) has held that where 
the Board finds a notice of disagreement has been submitted 
to a matter that has not been addressed in a statement of the 
case, the issue should be remanded to the RO for appropriate 
action.  Manlincon v. West, 12 Vet. App. 238.  The Board 
finds that the earlier effective date issue is "inextricably 
intertwined" with the veteran's appeal for a rating in excess 
of 50 percent for the period August 10, 1995 to June 26, 
2001.  See Harris, 1 Vet. App. at 183.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

The RO should issue the appellant and his 
attorney a statement of the case as to 
the issue of entitlement to an effective 
date earlier than June 27, 2001 for a 100 
percent rating for PTSD.  The appellant 
should be apprised of his right to submit 
a substantive appeal to the earlier 
effective date claim, as well as 
additional evidence in support thereof, 
and to have his claim reviewed by the 
Board.  The RO should allow the appellant 
the requisite period of time for a 
response.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until notified by the RO.  

The appellant and his attorney have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




